Chester, J.:
The relator, during the years from 1899 to 1902 inclusive, was a deputy sheriff of the county of Saratoga. A warrant for the arrest of one Britton, charged with burglary, issued by a justice of the peace of his county, was placed in his hands for execution. He incurred some expense in traveling in search of Britton, and finally learned that he was a prisoner confined under a sentence to the • Elmira Reformatory. The relator went to Elmira, but as Britton was already in custody of the law no arrest could be made under the warrant. Britton was afterwards indicted and a bench warrant issued and placed in the hands of the relator for service. When Britton was released from the reformatory the relator again went *382there from Saratoga Springs and arrested Britton under the bench warrant on October 20, 1902, and brought him to the county jail at Ballston. At the annual session of the defendant in November,, 1902, the relator presented a bill for audit, claiming fees for serving certain subpoenas and for travel under the justice’s warrant and also-under -the bench warrant. The defendant audited the fees for travel claimed under the bench warrant and. rejected those claimed under the justice’s warrant, as no arrest was made under, that, specifying the items rejected - and giving the reasons therefor. At the-annual-session of the defendant in 1903 the relator presented a bill, for audit made up of such rejected items. . This bill was rejected as-not a légal charge against the county; The bill, with sbme change-in form, was again presented in 1904 and was again rejected for the-same reason. The relator, by this proceeding, seeks to compel the-defendant by mandamus to audit such bill.
It seems to me clear that the bill of the relator has been audited-according to law, and that if the relator desires to review by certiorari the action of' the defendant in rejecting the amount of his claim for travel under the justice’s warrant, nothing further need be required of the defendant as preliminary to such review. The term “ audit ” includes both the allowance and the rejection of a 'claim. (People ex rel. Myers v. Barnes, 114 N. Y. 317.) When the claim was first presented in 1902 some items were allowed and other specified items were rejected for reasons stated. Nothing appears to show that the items for travel fees rejected were not. passed upon upon their merits. The' reason given for their rejection was that no arrest was made and the reason given for rejecting .the same items the next year was that they were not a legal charge against -the county. ■ They might well have been rejected on the ground that they had been audited and rejected by the board the previous year. (Osterhoudt v. Rigney, 98 N. Y. 222.) ' Notwithstanding the last rejection the claim for travel fees under the justice’s warrant was presented for audit the third time in 1904. Included in this claim as presented was an item for fees for services and travel in serving a subpoena upon two witnesses in the same case. The entire bill was rejected as not a.legal claim against the county. It seems to be conceded that the fees -for serving the subpoena were a proper charge against the county and should have *383been allowed. For this reason the relator urges that he is entitled to a peremptory writ to compel an audit, but as the amount thereof was only sixty-seven cents, the court at Special Term in view of its insignificance, was entirely justified in. exercising its discretion to deny a peremptory writ, upon the payment' by the defendant of that amount to the relator. The amount having been tendered. to the relator and refused, for the reasons stated the order appealed from was right and should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.